Name: Council Regulation (EC) No 724/2001 of 4 April 2001 amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms
 Type: Regulation
 Subject Matter: fisheries;  environmental policy
 Date Published: nan

 Avis juridique important|32001R0724Council Regulation (EC) No 724/2001 of 4 April 2001 amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms Official Journal L 102 , 12/04/2001 P. 0016 - 0019Council Regulation (EC) No 724/2001of 4 April 2001amending Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organismsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Whereas:(1) For the effective performance of various types of fishing activity and for the conservation of fishery resources, certain conditions established in Regulation (EC) No 850/98(4) should be clarified or corrected.(2) Regulation (EC) No 850/98 should therefore be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 850/98 is hereby amended as follows:1. Article 4(4)(b) shall be replaced by: "(b) For each fishing voyage, during which only towed nets of one range of mesh size are used, landings shall be prohibited whenever the catch taken in each of the regions or geographical areas mentioned in Annexes I to V, and retained on board, does not comply with the corresponding conditions laid down in the relevant annex.";2. Article 5(5) shall be deleted;3. Article 6(1)(a) shall be replaced by: "1. (a) The carrying on board or the use of any demersal trawl, Danish seine or similar towed net having more than 100 meshes in any circumference of the cod-end stricto sensu, excluding the joinings and selvedges shall be prohibited. This provision shall apply to demersal trawls, Danish seines or similar towed nets of which the mesh size lies within the range 90 to 119 millimetres.";4. in Article 7,(a) paragraph 4 shall be replaced by: "4. Notwithstanding paragraph 1(a), any demersal trawl, Danish seine or similar towed net of which the mesh size lies in the range 70 to 79 millimetres shall be equipped with a square-meshed panel having a mesh size equal to, or greater than, 80 millimetres.";(b) the following text shall be added to the end of paragraph 5: "or with a sorting grid whose use is established under the conditions laid down in Article 46.";5. Article 10 shall be replaced by: "Article 10Dredges are exempted from the provisions of Article 4. However, it shall be prohibited during any voyage when dredges are carried on board,(a) to tranship marine organisms and(b) to retain on board or land any quantity of marine organisms unless at least 95 % by weight thereof consists of bivalve molluscs.";6. Article 18(4) shall be replaced by: "4. (a) For catches of edible crabs made by pots or creels, a maximum of 1 % by weight of the total catch of edible crabs or parts thereof retained on board during any fishing voyage or landed at the end of any fishing voyage may consist of detached crab claws.(b) For catches of edible crabs made by any fishing gear other than pots or creels, a maximum of 75 kg of detached crab claws may be retained on board at any moment in time during a fishing voyage or may be landed at the end of any fishing voyage.";7. in Article 22(3), the last subparagraph shall be deleted;8. in Article 28:(a) paragraph 1(a) shall be replaced by: "(a) from 1 October to 31 January of the following year, within the geographical area bounded by a line sequentially joining the following coordinates:- latitude 43 °46,5' N, longitude 7 °54,4' W,- latitude 44 °1,5' N, longitude 7 °54,4' W,- latitude 43 °25' N, longitude 9 °12' W,- latitude 43 °10' N, longitude 9 °12' W";(b) paragraph 1(b) shall be deleted;9. the title of Article 29 shall be replaced by "Conditions applicable in a major plaice nursery area";10. Annex VI shall be replaced by the text in Annex I to this Regulation;11. in Annex X:(a) point 1 shall be replaced by: "1. Mesh size combination: 16 to 31 mm + &gt;= 100 mmThe catch retained on board shall consist of at least 20 % of any mixture of shrimps and common prawns (Pandalus montagui, Crangon spp. and Palaemon spp.).";(b) point 4 shall be replaced by: "4. Mesh size combination: 80 to 99 mm + &gt;= 100 mmThe catch retained on board shall consist of at least 45 % of any mixture of those marine organisms indicated in Annex I as the target species for mesh sizes between 80 and 99 mm.";12. in Annex XII:- the minimum size of plaice (Pleuronectes platessa) in Regions 1 to 5 except the Skagerrak and Kattegat shall be 27 cm,- a footnote shall be associated with the reference to minimum size of 15 cm for horse mackerel (Trachurus spp.) in Regions 1 to 5, except Skagerrak and Kattegat, which shall read: "No minimum size will apply to horse mackerel (Trachurus picturatus) caught in waters adjacent to the Azores islands and under the sovereignty or jurisdiction of Portugal.",- the entry "Surf clams (Spisula solidissima)" shall be replaced by "Surf clams (Spisula solida)", and- the minimum size of crawfish (Palinurus spp.) in Regions 1 to 5 except the Skagerrak and Kattegat shall be 95 mm,- for the species Edible crab (Cancer pagurus) the entry "ICES Divisions IVb, c south of 56 °N: 115 mm" shall be replaced by "ICES Divisions IVb, c south of 56 °N: 130 mm, except for an area limited by a point at 53 °28'22" N, 0 °09'24" E, on the coast of England, a straight line joining this point with 53 °28'22" N, 0 °22'24" E, the 6 mile boundary of the United Kingdom, and a straight line connecting a point at 51 °54'06" N, 1 °30'30" E, with a point on the coast of England at 51 °55'48" N, 1 °17'00" E, where the minimum landing size shall be 115 mm";13. in Annex XIII:- in point 3, the words "or crawfish" shall be deleted,- a new point shall be added: "8. The size of a crawfish shall be measured as shown in Figure 7 as the length of the carapace from the tip of the rostrum to the midpoint of the distal edge of the carapace.",- the figure in Annex II to this Regulation shall be inserted as Figure 7.Article 2This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 4 April 2001.For the CouncilThe PresidentB. Rosengren(1) OJ C 365 E, 19.12.2000, p. 264.(2) Opinion delivered on 1 March 2001 (not yet published in the Official Journal).(3) Opinion delivered on 20 December 2000 (not yet published in the Official Journal).(4) OJ L 125, 27.4.1998, p. 1. Regulation as last amended by Regulation (EC) No 1298/2000 (OJ L 148, 22.6.2000, p. 1).ANNEX I"ANNEX VIFIXED GEARS: Regions 1 and 2>TABLE>"ANNEX II>PIC FILE= "L_2001102EN.001902.EPS">